Curia, per Johnston, Ch.
The court sees no reason to differ from the decree as to the fact of marriage, nor from the instructions under which the report was recommitted to the Master. Certainly, there is nothing in the instructions to preclude the Master from enquiring what income the wife makes by her own labor and exertions ; or from taking that into consideration, in estimating the alimony to be allowed her. On the contrary, the import of the instructions is, that every circumstance may be taken into consideration.
It is ordered that the appeal be dismissed and the decree affirmed.